            FIRST AMENDMENT dated as of September 15, 2008 to the TC Websites
LLC (“TC Websites”) Operating Agreement dated as of December 11, 2006 (the “OA”)
among 4Kids Websites, Inc. ("4Kids"), Chaotic USA Entertainment Group, Inc.
("CUSA"), Bryan C. Gannon and John T. Milito.

 

W I T N E S S E T H:

 

WHEREAS, on December 11, 2006, the two members of TC Websites, 4Kids and CUSA
entered into the OA; and

 

WHEREAS, pursuant to Section 3.5 (c) of the OA, 4Kids is eligible to receive an
annual management fee equal to three percent (3%) of gross revenues of the TC
Websites subject to an annual floor of $100,000 and an annual cap of $200,000,
(“4Kids Management Fee”), which 4Kids Management Fee is payable only after the
TC Websites has "excess cash" (as defined in the OA); and

 

WHEREAS, prior to the time that the TC Websites has "excess cash", the OA
provides that such 4Kids Management Fee shall accrue for the benefit of 4Kids;
and

 

WHEREAS, pursuant to Section 3.5 (d) (i) and 3.5 (d) (ii) of the OA, each of
Bryan C. Gannon and John T. Milito are eligible to receive an annual $100,000
payment from TC Websites for services rendered to TC Websites (“GM Payments”),
which GM Payments are payable to Messrs. Gannon and Milito only after TC
Websites has "excess cash"; and

 

WHEREAS, prior to the time that the TC Websites has "excess cash", the OA
provides that such GM Payments shall accrue for the benefit of Messrs. Gannon
and Milito;

 

WHEREAS, 4Kids, CUSA, and Messrs. Gannon and Milito have determined that there
will not be "excess cash" from which to have the 4Kids Management Fee and the GM
Payments, and, therefore wish to amend the OA to delete the 4Kids Management Fee
and the GM Payments.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties, it is agreed as follows:

 

 

1.

The OA is hereby amended by deleting Section 3.5 (c) in its entirety and
replacing it with the following:

 

“(c) 4Kids shall provide management services to the Company, including, without
limitation, all financial and administrative services necessary for the support
of the Company."

 

 

2.

The OA is hereby amended by deleting Section 3.5 (d) (i) and Section 3.5 (d)
(ii) in their entirety.

 

 

3.

The parties further agree that the last four sentences of Section 3.5 (c) and
Section 3.5 (d) (i) and Section 3.5 (d) (ii) in their entirety are deemed to be
void ab initio.

 

Except as amended herein, the OA remains in full force and effect. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the OA.

 

1

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Operating Agreement of TC Websites LLC as of the date first above written.

 

 

 

TC WEBSITES LLC MEMBERS:

/s/ Bryan C. Gannon

 

Bryan C. Gannon

 

4Kids Websites, Inc.

 

 

By: /s/ Samuel R. Newborn

 

 

Name: Samuel R. Newborn

/s/ John T. Milito

Title:    Member of the Management Committee

John T. Milito

 

 

 

 

 

 

 

 

Chaotic USA Entertainment Group, Inc.

 

 

By: /s/ Bryan C. Gannon  

 

 

Name: Bryan C. Gannon  

 

 

Title:    CEO

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 